UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-6098



HAROLD LONNIE ROBERSON,

                                             Plaintiff - Appellant,

          versus


WARDEN WITKOWSKI, Perry Correctional Insti-
tution; ASSOCIATE WARDEN BROCK, Perry Correc-
tional Institution; W. D. CATOE, Deputy
Director, Headquarters,
                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Matthew J. Perry, Jr., Senior Dis-
trict Judge. (CA-95-1561-3-10BC)


Submitted:   March 26, 1998                 Decided:   April 6, 1998


Before WIDENER and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Harold Lonnie Roberson, Appellant Pro Se.     Holly Saleeby Atkins,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion accepting the magistrate judge's

recommendation and find no reversible error. Accordingly, we affirm

on the reasoning of the district court. Roberson v. Witkowski, No.
CA-95-1561-3-10BC (D.S.C. Sept. 26, 1996). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2